[+46 Moska -Sel (c) (3)
Neal Sheewosd Wiliams

 

 

 

 

Ul) Postmark Dente, Vaitit | 90253 DE Re
“EpChocane, AL 99574 RECEIVED)
JO -H2-I642 DEC Ly 2029

Telephone

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF ALASKA

[+46 -So| -(c) (2
Nial Sherrod Willams

 

 

Plaintiff,
APPLICATION TO WAIVE
vs. THE FILING FEE
Mun cehpality of Anchor ge (Non-Prisoner)
thele aS Lislep (2 Deterdants
Defendant(s). ; sass
srencann(s) CASENO. 22 Z07Cl/—0°30 Y—
Be Supplied by the Coury “PRB
I, N rol J herumed LA [ ams , State under penalty of

 

perjury that | am the plaintiff in this case. | am unable to pay the $402.00 filing fee for this

proceeding or give,security because of my poverty. The type of case | am filing is
eo Give] Kors — (95

and | believe | am entitled to the’ relief | am requesting. | agree that, if | am granted this

application to waive the filing fee in this case, a portion of any recovery, as directed by the

Court, will be paid to the Clerk of Court for reimbursement of all fees and costs incurred by me

in the case. In support of this application, | answer the following questions under penalty of

perjury:

f
1. Are you currently incarcerated? O Yes x No (If “Yes” USE PRISONER
FORM)

2. Marital status: Usingle O1 Married ODivorced 1 Separated

a. If separated or divorced, do you O pay child support or alimony, or O receive
any child support, alimony or other form of maintenance? If not, check: O No

If yes to either question, state monthly amount paid: OR state
monthly amount received:

b. Dependants: OO Spouse OChildren# OC Others #

List the persons who are dependent on you for support, state your relationship to each
person and indicate how much you contribute to their monthly support (and for minor

children, use initials only).
Name:

Age: “

Name:

 

IF Pé@kivei
TAG" ia Effect 9/02
Case 3:20-cv-00304-RRB Document5 Filed 12/11/20 Page 1 of 7
 

Age:
Name: "A

 

Age: 7
Name:
Age:
Taye 2 of 4 IF Fé@kiaiver

. Effect 9/02
Case 3:20-cv-00304-RRB Document5 Filed 12/11/20 Page 2 of 7
3. Are you presently employed? O Yes IXNo
a. If the answer is “Yes,” provide the following information:

Gross: $ Net: $ salary/wages per 0 month O
week (chose one)

 

 

 

 

Employer's name, address & telephone:

Nature of employment:

How long employed by present employer:
b. If you are not presently employed, provide the following information:

Date of last employment: OF / ? (2020 (month/day/year)

Former employer's name, address & telephone:
9 Agelehee 5 433) Credit Vaden HOVE » Archoage gh
OF ~-22.2-F46 3
"Gross: $_ SCN $_ Meo". +h 5 wages per O montrp 146
week (chose one) Wage. lo iq

4 pau of employment:
ere [ pol terde

4. Is your spouse employed? OYes ONo N/A-

If the answer is “Yes,” provide the following information:

 

Gross: $ Net: $ salary/wages per 0 month
C week (chose one)

Employer's name, address & telephone:

 

 

 

Nature of employment:

 

 

How long employed by present employer:

5. Are you receiving public assistance or unemployment benefits? \s(Yes O
No
a. | have been on public assistance and/or have received O unemployment
benefits

since: l\ (2.0 122 BWomonthidaylyear).

PS11 (12/13) Haye 30o4 _ Fee Waiver
Case 3:20-cv-00304-RRB Document5 Filed 12/11/20 Page 3 of 7
b. lam receiving $ Bg Tq. CO a monthly / \a(weekly for myself and my

household

of (number).

PS11 (12/13) Taye4og4 Fee Waiver
Case 3:20-cv-00304-RRB Document5 Filed 12/11/20 Page 4 of 7
6. In the past twelve months have you received any money from any of the following

 

sources?
a. Business, profession or other self-employment | 0 Yes No
b. Rent payments, interest or dividends (not PFD) aes O No
c. Pensions, annuities or life insurance payments | 0 Yes Eo
d. Disability or worker's compensation payments Ol Yes JKLNo
e. _ Gifts or inheritances O Yes EXNo
i, Any other sources es O No

 

 

 

If the answer to any of the above is “Yes,” describe each source and state the amount
and when received, and what you expect you will continue to peep

b~- Bent Assrstante —CAvES AC
Eq SUAP DET per weet

¥. List all members of your household, including yourself, who received the Alaska
Permanent Fund Dividend within the [Bet wee months, and the amount(s):
Cossey Ere fore \ iF Cec

 

 

—_

 

Le dsd nat recesye FED

8. Do you have any cash? = [1] Yes mn No

 

 

 

 

 

 

 

 

 

 

 

 

 

State the total amount and location(s):
9. Do you have any checking account(s)? OJYes OF No
a. Name(s) and address(es) of bank(s):
oo
ee
[7]
KY
f
b. Present balance(s) in account(s):
10. Do you have any savings/IRA/money market/CDs’ separate from checking accounts?
OO Yes No
a. Name(s) and address(es) of bank(s):
i>, i
(LD
XZ)
f
b. Present balance(s) in account(s):
Tlaye 5 o¢ 4 Fee Waiver
om Base 3:20-cv-00304-RRB Document5 Filed 12/11/20 Page 5 of 7
 

11. Do you own an automobile or other motor vehicle? 1 Yes ve

 

 

 

a. Make: ) Year: Model:

fo ' aaa —
b. What is its current value? $ Zo
é Is it financed? 1 Yes C1 No

d. If so, what is the amount owed? $ N/A

7
12. Do you own any real estate, stocks, SAN other financial instruments or
No

 

 

 

 

 

other valuable property? 0 Yes
If “Yes,” describe the property and state its value:
L
£2
{7 }
Ny
f
13. Do you VEN other assets or personal property other than clothing? CO Yes
No

If “Yes,” “aH asset(s) and state the value of each asset listed:

 

{ /_/
7
if

 

 

14. Have you placed any property, assets or money in tae name or custody of anyone else
in the last two years? OC Yes Oo

If the answer is “Yes,” give the date, describe the property, assets or money, give the
name of the person given custody of the item, and the reason for the transfer:

 

 

 

 

DECLARATION UNDER PENALTY OF PERJURY

| declare under penalty of perjury under the laws of the United States of America that
the above information is true and correct.

Executed on:

Tlaye 6 of 4 Fee Waiver
$11 (12
_ "Case 3:20-cv-00304-RRB Document5 Filed 12/11/20 Page 6 of 7
Hf LAF pate PecembeR (0,262

SIGNATURE OF APPVICANT

Fee Waiver

Tlaye 7 od 4
PS11 (12486 3-90-cv-00304-RRB Document S Filed 12/11/20 Page 7 of 7
